Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 line 3 states that “each of an electrically insulating material or of an electrically conductive material coated with an electrically insulating material” should state “each of the corner stiffeners are of an electrically insulating material or of an electrically conductive material coated with an electrically insulating material.” This interpretation is done in view of specification and claim 13. Applicant is requested to confirm the interpretation. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 12-15, 18 and 20-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McClure et al. (US Pub No. 2012/0194998 A1 and McClure hereinafter)
Regarding Claim 1, McClure discloses (figs. 1-8) a mobile computing device comprising: a device chassis (102); a pair of corner stiffeners (150a-150d), each of an electrically insulating material or of an electrically conductive material coated with an electrically insulating material ([0040], plastic trim bead 108) and each of the corner stiffeners secured to opposing corners of the device chassis along a side of the mobile computing device (shows in fig.3B), the corner stiffeners electrically isolated from the 
Regarding Claim 3, McClure discloses (figs. 1-8) the mobile computing device of claim 1, further comprising: an insulating film (trim bead) oriented between each of the pair of corner stiffeners and the device chassis ([0040]).
Regarding Claim 4, McClure discloses (figs. 1-8) the mobile computing device of claim 1, wherein each of the pair of corner stiffeners are secured to the device chassis using one or more screws, and wherein each of the screws are either of an insulating material or including an insulating sleeve that electrically insulates the corner stiffeners from the device chassis ([0063], plastic screws).
Regarding Claim 6, McClure discloses (figs. 1-8) the mobile computing device of claim 1, wherein the device chassis includes: a non-conductive antenna cover (cover 106 made of plastic, [0040]) spanning a rear-facing area of the mobile computing device adjacent the antenna assembly; and a conductive bucket (102, made of metal, [0033]), wherein the conductive bucket and the non-conductive antenna cover in combination span a majority of the rear-facing area of the mobile computing device, and wherein the corner stiffeners are electrically isolated (isolated by trim bead made of plastic) from the conductive bucket.
Regarding Claim 7, McClure discloses (figs. 1-8) the mobile computing device of claim 6, wherein each of the pair of corner stiffeners are screwed to both the non-conductive antenna cover and the conductive bucket ([0063], plastic screws).
Regarding Claim 12, McClure discloses (figs. 1-8) the mobile computing device of claim 1, wherein the antenna assembly spans an entire distance between the corner stiffeners (shows in fig. 3B).
Regarding Claim 13, McClure discloses (figs. 1-8) a method of assembling a mobile computing device, the method comprising: securing each of a pair of electrically isolated corner stiffeners (150a-150d) to opposing corners of a device chassis (102) along a side of the mobile computing device, wherein each of the corner stiffeners are of an electrically insulating material or of an electrically conductive material coated with an electrically insulating material ([0040], trim bead 108); and securing an antenna assembly (132) within the mobile computing device directly to and spanning a distance between the corner stiffeners (shows in fig. 3B).
Regarding Claim 14, McClure discloses (figs. 1-8) the method of claim 13, further comprising: assembling the device chassis prior to securing the corner stiffeners and the antenna assembly within the mobile computing device, the device chassis including: a non-conductive antenna cover (cover 106 made of plastic, [0040]) to span a rear-facing area of the mobile computing device adjacent the antenna assembly; and  a conductive bucket (102, made of metal, [0033]), the conductive bucket and the non-conductive antenna cover to span in combination a majority of the rear-facing area of 
Regarding Claim 15, McClure discloses (figs. 1-8) the method of claim 13, further comprising: applying an insulating film (trim bead) oriented between each of the pair of corner stiffeners and the device chassis prior to securing the corner stiffeners to the device chassis ([0040]).
Regarding Claim 18, McClure discloses (figs. 1-8) the method of claim 14, wherein securing the antenna assembly within the mobile computing device includes: screwing the antenna assembly to each of the corner stiffeners and the non-conductive antenna cover, wherein the antenna assembly spans an entire distance between the corner stiffeners ([0063], plastic screws).
Regarding Claim 20, McClure discloses (figs. 1-8) a mobile computing device comprising: a conductive bucket (102, made of metal, [0033]); a non-conductive antenna cover (cover 106 made of plastic, [0040]), wherein the conductive bucket and the non-conductive antenna cover in combination span a majority of the rear-facing area of the mobile computing device (fig. 3B); a pair of corner stiffeners (150a-150d), each of an electrically insulating material or of an electrically conductive material coated with an electrically insulating material ([0040], trim bead 108) and each of the corner stiffeners secured to opposing corners of the conductive bucket and the non-conductive antenna cover along a side of the mobile computing device (shows in fig. 3B), the 
Regarding Claim 21, McClure discloses (figs. 1-8) the mobile computing device of claim 1, wherein the antenna assembly is electrically isolated from the device chassis (isolated by plastic trim bead and cover).
Regarding Claim 22, McClure discloses (figs. 1-8) the mobile computing device of claim 1, wherein the antenna assembly is an electronic component internal to the mobile computing device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al in view of Son et al. (US Patent No. 10665924 B2 and Son hereinafter)
Regarding Claim 8, McClure discloses (figs. 1-8) the mobile computing device of claim 1. McClure does not explicitly disclose wherein the each of the pair of corner stiffeners includes one or more interlocking tabs projecting away from a remaining portion of the corner stiffeners. However, Son teaches wherein the each of the pair of corner stiffeners includes one or more interlocking tabs projecting away from a remaining portion of the corner stiffeners (see annotated fig. 7A below).

    PNG
    media_image1.png
    618
    697
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine one or more interlocking tabs of Son to the mobile computing device of McClure in order to firm attachment between the corner stiffeners and chassis.
Regarding Claim 9, McClure/Son discloses the mobile computing device of claim 8.  Son further teaches wherein at least one of the interlocking tabs is screwed to the device chassis (see annotated fig. 7A)

Regarding Claim 10, McClure/Son discloses the mobile computing device of claim 8.  Son further teaches wherein at least one of the interlocking tabs interfaces with a matching receptacle in the device chassis (see annotated fig. 7A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine one or more interlocking tabs with a matching receptacle to the chassis of Son to the mobile computing device of McClure in order to firm attachment between the corner stiffeners and chassis.
Regarding Claim 11, McClure discloses (figs. 1-8) the mobile computing device of claim 1. McClure does not explicitly disclose wherein each of the pair of corner stiffeners are screwed to the device chassis at two or more points with screws oriented in different directions. However, Son teaches wherein each of the pair of corner stiffeners are screwed to the device chassis at two or more points with screws oriented in different directions (see annotated fig. 7A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine one or more interlocking tabs screwed to the chassis in different directions of Son to the mobile computing device of McClure in order to firm attachment between the corner stiffeners and chassis.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al in view of Zhang et al (US Pub No. 2009/0040115 A1 and Zhang hereinafter)
Regarding Claim 16, McClure discloses the method of claim 14. McClure does not explicitly disclose wherein securing the corner stiffeners to the device chassis includes: first screwing the corner stiffeners to the conductive bucket; and second screwing the corner stiffeners to the non-conductive antenna cover and the conductive bucket, wherein the second screwing operation utilizes a screw oriented in a different direction than a first screw utilized in the first screwing operation. 
    PNG
    media_image2.png
    826
    756
    media_image2.png
    Greyscale

However, Zhang teaches wherein securing the corner stiffeners (90) to the device chassis includes: first screwing the corner stiffeners to the conductive bucket (14); and second screwing the corner stiffeners to the non-conductive antenna cover (12-2A and 12-2B) and the conductive bucket, wherein the second screwing operation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine screwing operation of Zhang to the method of McClure in order to provide a dielectric antenna cap may lie flush with the conductive surfaces of the housing.
Regarding Claim 17, McClure /Zhang discloses the method of claim 16. Zhang further teaches wherein each of the screws used in the first screwing operation and the second screwing operation are either of an insulating material or including an insulating sleeve that electrically insulates the corner stiffeners from the device chassis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine screwing operation of Zhang to the method of McClure in order to provide a dielectric antenna cap may lie flush with the conductive surfaces of the housing.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-18 and 20-22 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841